Citation Nr: 1340091	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for residuals of a right foot injury.

3.  Entitlement to service connection for residuals of a right leg injury.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.    

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Samuel K. Richardson, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967, including combat duty in the Republic of Vietnam for which he received the Combat Infantry Badge, the Vietnam Campaign Medal, and the Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office, which confirmed and continued the 30 percent disability rating assigned for the Veteran's PTSD; and a July 2009 rating decision of the Atlanta RO, which denied entitlement to service connection for a left foot injury, right foot injury, and right leg injury.  Thereafter, in a January 2010 rating decision, the RO increased the disability rating assigned for the Veteran's PTSD to 50 percent, effective October 10, 2007 (the date of his increased rating claim).  Significantly, however, insofar as this does not represent a full grant of the benefits sought on appeal, the Veteran's claim for an increased rating for PTSD remains pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2012, the Veteran testified at a hearing before the undersigned as to the issue of entitlement to an increased rating for PTSD.  A transcript of the hearing is of record.  

Notably, at the Veteran's November 2012 hearing, he testified that he has been unemployed since 2007 and he attributed his inability to work to his PTSD symptomatology.  See Board Hearing Tr. at 10 (attesting to PTSD-induced aggression and substance abuse and its impact on his unemployment).  The Board considers the Veteran's testimony, in tandem with the other evidence of record indicating unemployability, sufficient to raise a claim of entitlement to TDIU.  In making this determination, the Board notes that the United States Court of Appeals for Veterans Claims has held that TDIU entitlement is not a freestanding claim, but must instead be considered as part and parcel of an appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board finds that it has jurisdiction to address the issue of entitlement to TDIU, as reflected on the title page.

By contrast, the Board does not have jurisdiction over previously denied claims for entitlement to service connection for right ear hearing loss, bilateral tinnitus, and a bilateral eye condition, nor does the Board have jurisdiction over whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a ruptured right ear drum.  In this regard, the Board notes that, although an appeal as to those issues was initiated by a July 2010 Notice of Disagreement, the Veteran did not perfect an appeal as to these issues by filing a timely VA Form 9 following the promulgation of an April 20, 2012, Statement of the Case.  Accordingly, the Board is satisfied that these issues are not currently in appellate status and, thus, need not be further addressed at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that service connection for bilateral foot and right leg disabilities is warranted because these conditions had their onset during his service in Vietnam and have persisted since; that his PTSD warrants a higher disability rating than is contemplated by his currently assigned 50 percent evaluation; and that insofar as his PTSD prevents him from working, he is entitled to a TDIU.  Before the Board can adjudicate these claims, however, additional development is required.  38 C.F.R. § 19.9 (a) (2013).  

I.  Video Teleconference Hearing Request

As noted above, in November 2012, the Veteran presented testimony at a video teleconference hearing before the undersigned solely as to the issue of entitlement to an increased rating for PTSD.  Notably, at the time of the November 2012 proceeding, the Veteran's claim for entitlement to an increased rating for PTSD was the only issue certified on appeal.  However, following the November 2012 hearing, on September 25, 2013, the Board received additional documentation from the Agency of Original Jurisdiction (AOJ), which included a Substantive Appeal regarding the issues of entitlement to service connection for residuals of bilateral foot and right leg injuries.  See May 2012 VA Form 9.  In this regard, the Board notes that although the VA Form 9 is date-stamped as having been received at the Board on September 25, 2013, an internal notation reveals that it reached the AOJ more than one year earlier, on May 31, 2012.  Accordingly, because VA received the Veteran's VA Form 9 within 60 days following the issuance of the April 20, 2012, Statement of the Case, the Board finds this VA Form 9 to constitute a timely filed appeal with respect to the three service-connection claims identified therein.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (b) (2013).  Significantly, the Veteran's May 2012 VA Form 9 contains an explicit request for a video teleconference hearing in support of the service-connection claims appealed therein.  To date, however, the Veteran has not been provided such a hearing.  As such, in order to ensure full compliance with the due process requirements, this case must be remanded for the RO to schedule the Veteran for such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2013).

II.  Veterans Claims Assistance Act of 2000 (VCAA) Notice

To date, the Veteran has not been issued VCAA-compliant notice of the requirements for establishing TDIU.  Therefore, on remand, the Veteran should be provided with such notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

III.  VA Medical Records 

At his November 2013 Board hearing, the Veteran testified that the Dublin, Georgia, VA Medical Center had been his sole source of mental health care, and that he regularly sought treatment at this facility for his PTSD and related symptomatology.  See Board Hearing Tr. at 3-4.  Significantly, however, the most recent records of such treatment that have been associated with the claims file are dated November 4, 2009.  Accordingly, as it appears that subsequent VA medical records remain outstanding that are pertinent to this appeal, such records should be obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).    

IV.  VA Examination 

The Board also finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected PTSD is necessary in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA psychiatric examinations in September 2000, July 2006, and October 2009.  Significantly, however, at his November 2012 hearing, the Veteran reported a progressive worsening of his psychiatric symptomatology since his most recent VA examination insofar as he now felt "just about ready to end it" and was considering getting a gun and "blow[ing] [his] brains out to get it over with" so as not to "have to suffer with this mess no more."  See Board Hearing Tr. at 7, 9.  In this regard, the Board notes that the most recent examination report of record is now more than four years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, or his additional treatment to date.  Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his PTSD symptomatology, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

V.  Deferred Consideration of Entitlement to TDIU

With regard to the issue of entitlement to TDIU, the Board finds that this issue is inextricably intertwined with the issue of whether the Veteran is entitled to an increased rating for his PTSD.  As such, this issue is deferred pending the adjudication of the Veteran's claim for an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a video teleconference hearing at the RO before a Veterans Law Judge with respect to the issues of entitlement to service connection for a left foot injury, right foot injury, and right leg injury, as requested by the Veteran.  See May 2012 VA Form 9.  All correspondence pertaining to this matter should be associated with the claims file.  

2.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria necessary to substantiate a claim of entitlement to TDIU.  In addition, the Veteran should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

3.  Obtain all records related to the Veteran's treatment for his PTSD from the Dublin, Georgia, VA Medical Center, dated since November 4, 2009.  If such records are unavailable, the claims file should be clearly documented to that effect.  

4.  After the development requested in items (1) to (3) is complete, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected PTSD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders) should be made available to and reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include a detailed mental status examination, the examiner should identify and describe in detail all manifestations / symptoms of his PTSD.  In doing so, the examiner is directed to the Veteran's assertions that, since his wife's death in 2012, he felt "just about ready to end it" and was considering getting a gun and "blow[ing] [his] brains out to get it over with" so as not to "have to suffer with this mess no more."  See Board Hearing Tr. at 9.  

The examiner should also assign a GAF score that accounts for the Veteran's overall level of psychological, social, and occupational impairment due to his service-connected PTSD.  

Additionally, the examiner should describe how the Veteran's currently diagnosed acquired psychiatric disorders impact his activities of daily living, including his ability to obtain and maintain employment.  

Specifically, the examiner should indicate what types of employment would be limited because of those service-connected disorders, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In this regard, the examiner is directed to the Veteran's assertions that he stopped working due, in pertinent part, to his aggression towards colleagues and his substance abuse, both of which he attributed to his PTSD.  See Board Hearing Tr. at 10.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


